Kushi Resources Inc. 2215 South West Marine Drive Vancouver, British Columbia V6P 6C1Canada VIA EDGAR December 17, 2007 Mail Stop 7010 U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Attention:Donna Levy Dear Ms. Levy: Re: Kushi Resources Inc. (the “Company”) Form SB-2 Registration Statement Filed October 12, 2007 File No. 333-146643 Further to your oral comment of December 13, 2007, I confirm that the following documents have been filed with the SEC via EDGAR: 1. Form SB-2/A – 2nd Amendment; and 2. this comment letter. The following are the responses to your oral comment. Signature Page, page 49 I confirm that the Company’s principal accounting officer has signed the registration statement. Also, I confirm that a new updated auditor’s consent has been filed along with the Form SB-2/A I trust the above to be satisfactory.If you have any questions or require anything further please give me a call. Sincerely, Kushi Resources Inc. Per:/s/ Rajan Rai Rajan Rai President Corresp - 1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORMSB-2A 1st2ndAmendment Registration Statement under the Securities Act of 1933 Kushi Resources Inc. (Name of small business issuer in its charter) Nevada 1000 00-0000000 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 2215 South West Marine Drive, Vancouver, British Columbia, V6P 6C1, Canada (778) 835-9200 (Address and telephone number of principal executive offices and principal place of business ) Rajan Rai 2215 South West Marine Drive, Vancouver, British Columbia, V6P 6C1, Canada (778) 835-9200 Fax: (778) 709-9211 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable and from time to time after the effective date of this Registration Statement Approximate date of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box: [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. [] Page - 1 CALCULATION OF REGISTRATION FEE Securities to be registered Amount to be registered Offering price per share Aggregate offering price Registration Fee (1) shares of common stock to be offered by selling stockholders 2,230,000 $0.05 $111,500 $3.42 TOTAL 2,230,000 $111,500 $3.42 (1) Estimated solely for purposes of calculating the registration fee under Rule 457(c) of the Securities Act of 1933. The Registrant amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant will file a further amendment that specifically states that this Registration Statement will thereafter become effective in accordance with Section 8(a) of the Securities Act or until this Registration Statement will become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Page - 2 The information in this prospectus is not complete and may be changed.Kushi may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any State where the offer or sale is not permitted. Subject to Completion Dated:—, 2007 Preliminary Prospectus KUSHI RESOURCES INC. 2,230,000 shares of common stock The selling shareholders named in this prospectus are offering all of their 2,230,000 shares of common stock.Kushi will not receive any proceeds from the sale of the shares of common stock by the selling stockholders.However, Kushi will pay for the expenses of this offering and the selling stockholders offering. Kushi is a startup exploration stage company without operations. Kushis common stock is not presently traded on any market or securities exchange.The selling shareholders are required to sell their shares of Kushis common stock at $0.05 per share until Kushis shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. A purchase of Kushis common stock is highly speculative and investors should not purchase shares of Kushis common stock unless they can afford to lose their entire investment.Investing in Kushis common stock involves risks.See ARisk Factors@ starting on page 8 for factors to be considered before investing in Kushis shares of common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense Page - 3 Table of Contents RISK FACTORS 8 Risks associated with Kushi 8 Risks associated with Kushis industry 10 Risks associated with this offering 12 USE OF PROCEEDS 13 DETERMINATION OF OFFERING PRICE 13 DILUTION 13 PLAN OF DISTRIBUTION 13 LEGAL PROCEEDINGS 18 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 18 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 19 DESCRIPTION OF SECURITIES 20 INTEREST OF NAMED EXPERTS AND COUNSEL 21 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 21 ORGANIZATION WITHIN LAST FIVE YEARS 21 DESCRIPTION OF BUSINESS 22 MANAGEMENT DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 26 DESCRIPTION OF PROPERTY 36 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 36 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 37 EXECUTIVE COMPENSATION 38 FINANCIAL STATEMENTS 39 Audited Financial Statements asat February 28, 2007 and 2006 39 Unaudited Financial Statements as at August 31, 2007 41 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTSON ACCOUNTING AND FINANCIAL DISCLOSURE 43 Page - 4 PROSPECTUS SUMMARY The following summary is a shortened version of more detailed information, exhibits and financial statements appearing elsewhere in this prospectus.Prospective investors are urged to read this prospectus in its entirety. Kushi Resources Inc. (AKushi@) is an exploration stage company engaged in the acquisition and exploration of mineral properties.Kushis plan of operations is to conduct mineral exploration activities on the mineral properties in order to assess whether these claims possess commercially exploitable mineral deposits.Kushis exploration program is designed to explore for commercially viable deposits of base and precious minerals, such as gold, silver, lead, barium, mercury, copper, and zinc minerals. On January 30, 2006, Kushi staked and acquired one mineral claim located in Northwest British Columbia (the ABee Peak Claim@).The cost of the Bee Peak Claim was $143. Under the British Columbia Mineral Tenure Act, title to British Columbia mineral claims can only be held by individuals or British Columbia corporations.Because of this regulation, Kushis President, Rajan Rai, is holding the Bee Peak Claim in trust for Kushi until Kushi can determine whether there are commercially viable mineral deposits on the Bee Peak Claim.If Kushi determine that there is a commercially viable mineral deposit on the Bee Peak Claim Kushi will incorporate a British Columbia subsidiary to hold title to the Bee Peak Claim and Kushis President will transfer the Bee Peak Claim to the subsidiary.The transfer will be at no cost to Kushi other than the costs associated with the incorporation of the British Columbia subsidiary. The Bee Peak Claim is located approximately 30 kilometres (18 miles) southwest of Atlin, British Columbia, Canada and is centered 6 kilometres (3.6 miles) east of Taku Arm of Tagish Lake. The Bee Peak Claim is remote and located at high elevation in a dissected plateau terrane and is best accessed by helicopter from the town of Atlin, British Columbia. There is no electrical power that can be utilized on the Claims other than electrical power that can be provided by gas or diesel generators that Kushi would bring on site. Kushis consulting geological technician, Stephen G. Diakow, has written a report dated December 28, 2006, providing Kushi with recommendations of how it should explore the Bee Peak Claim.The potential economic significance is that the geology of the Bee Peak Claim indicates there is potential to locate gold, as the principal metallic mineral, with a list of associated minerals, including minor amounts of pyrite, tetrahedrite, chalcopyrite, and telluride minerals. Kushis objective is to conduct exploration activities on the Bee Peak Claim to assess whether the Bee Peak Claim possesses any commercially viable mineral deposits.Until Kushi can validate otherwise, the Bee Peak Claim is without known reserves.Kushi is planning a three phase mineral exploration program to explore the Bee Peak Claim.Access to the Bee Peak Claim is restricted to the period of May 1 to October 15 of each year due to snow in the area.This means that the exploration activities on the Bee Peak Claim is limited to a period of about five and a half months per year.Kushi will explore the Bee Peak Claim between June 2008 and September 2008.Kushis goal is to complete the Phase One exploration program within this period.The following table summarizes the three phases of Kushis anticipated exploration program. Phase Number Planned Exploration Activities Time Table Phase One Reconnaissance survey work, ground-based prospecting for rock, soil and stream sediment samples, and analysis of such samples Between June 2008 and September 2008 Phase Two Rock and soil geochemistry sampling, hand-tool trenching, and simple geophysical surveying Between June 2009 and September 2009 Phase Three Additional geophysical surveying and a limited drilling campaign Between June 2010 and September 2010 Page - 5 If the exploration activities to be conducted on the Bee Peak Claim indicate that there are no commercially viable mineral deposits on the Bee Peak Claim, Kushi will abandon the Bee Peak Claim and stake a new claim to explore in British Columbia.Kushi will continue to stake and explore claims in British Columbia as long as it can afford to do so. To date Kushi has raised an aggregate $49,750 from four private placement offerings less $5,250 that was returned to a subscriber for the cancellation of shares.The following table summarizes the date of offerings, the prices per share paid, the number of shares sold, and the amount raised for each offering Closing Date of Offering Price Paid Per Share Number of Shares Sold Amount Raised 28 November 2005 $0.001 3,000,000 $3,000 30 January 2006 $0.01 1,900,000(1) $19,000 28 February 2006 $0.05 450,000(2) $22,500 10 November 2006 $0.05 105,000 $5,250 (1)
